 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT

 9                      SOUTHERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 20CR0339-JAH

12                                 Plaintiff,
                                                    ORDER AND JUDGMENT TO
13   v.                                             DISMISS THE COMPLAINT
                                                    WITHOUT PREJUDICE
14   JOSHUA LOPEZ,
                                 Defendant.
15
16
17        Upon motion of the United States of America and good cause appearing, IT IS
18   HEREBY ORDERED that the COMPLAINT in the above-entitled case be dismissed
19   without prejudice.
20         IT IS SO ORDERED.

21
22
23   DATED: March 6, 2020

24
25                                              _________________________________
                                                JOHN A. HOUSTON
26                                              UNITED STATES DISTRICT JUDGE
27
28
                                                1
                                                                            20CR0339-JAH
